Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 1 of 20 PAGEID #: 160

RITTGERS & RITTGERS

Attorneys at Law

412 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
y Case No.: 1-20-cr-142
ALEXANDER SITTENFELD, Hon. Dougias R. Cole

a/k/a “P.G. Sittenfeld,”

Defendant.

 

 

MOTION FOR AMENDMENT OF PROTECTIVE ORDER REGARDING
DISCOVERY

Mr. Sittenfeld respectfully requests an amendment of the Protective Order Regarding
Discovery to reclassify audio recordings wherein he is a party to Tier 1. There are two reasons
for this Motion.

First, the existing Tier 2 Discovery classification for the audio recordings wherein Mr.
Sittenfeld is a party is overbroad, unduly burdensome, and substantially prejudices his
constitutional rights through unfair use restrictions.

Second, on November 19, 2020, United States Attorney David DeVillers misstated
relevant law and facts during a press conference when unveiling the indictment, substantially
prejudicing Mr. Sittenfeld by stripping him of his due process rights and presumption of

innocence. Additionally, as will be explained in the memorandum below, Mr. Sittenfeld’s

 
 

 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 2 of 20 PAGEID #: 161

RITTGERS & RITTGERS

Attorneys at Law

412 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

rights were substantially prejudiced by the government’s use of selective quotes in the
indictment which are incomplete and devoid of their exculpatory context.

This substantial prejudice can only be cleared by the unrestricted use of the audio
recordings in which Mr. Sittenfeld is a party. Defense counsel and the government are at an
impasse as to resolving this issue.

Pursuant to United States v. Montgomery, 592 Fed Appx. 411 (6th Cir. 2014)(Unpub.)
and the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution, Mr.
Sittenfeld respectfully moves the Court to amend paragraph 8 of the Protective Order to allow
his defense counsel to make reasonable use of audio recordings wherein he is a party, without
restriction. Specifically, Mr. Sittenfeld requests permission to disclose, in whole or in part,
any audio recording wherein he is a party, without complying with the obligations set forth in

the current Protection Order for Tier 2 Discovery.

Respectfully submitted,

RITTGERS & RITTGERS

Sf Charles M, kittigers
Charles M. Rittger
Charles H. Rittgers
Rittgers & Rittgers
12 East Warren Street
Lebanon, OH 45036
(513) 932-2115
charlie@rittgers.com

Counsel for the Defendant

Date: January 13, 2021

 
 

 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 3 of 20 PAGEID #: 162

RITTGERS & RITTGERS

Attorneys at Law

42 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

MEMORANDUM

United States Attorney David DeVillers used a press conference on November 19,
2020 to unveil the Sittenfeld Indictment. During his press conference, DeVillers and FBI
Special Agent in Charge Chris Hoffman misstated facts and law in a way that unfairly and
substantially prejudiced Mr. Sittenfeld. The Indictment is filled with partial quotes attributable
to Mr. Sittenfeld gathered from recorded conversations. All the audio recordings that include
Mr. Sittenfeld’s statements are currently classified as Tier 2 Discovery.

Mr. Sittenfeld respectfully requests an amendment of the Protective Order in this case
related to audio recordings wherein he is a party. Specifically, Mr. Sittenfeld is requesting
permission to disclose, in whole or in part, any audio recording wherein he is a party, without
complying with the obligations set forth in the Protection Order for Tier 2 Discovery. Mr.
Sittenfeld seeks this amendment to the Protective Order because he is substantially prejudiced
by the overly broad designation of these audio recordings as Tier 2 Discovery. The following
explains how the press conference, the Indictment, and subsequent news coverage necessitate
the requested amendment to the Protective Order.

The Sixth Circuit employs a general rule that a protective order may be modified upon
a defendant's showing of “substantial prejudice.” See United States v. Montgomery, 592 Fed.
Appx. 411, 417 (6th Cir. 2014) (Unpub.). Mr. Sittenfeld’s right to an untainted jury pool and
the cooperation of potential defense witnesses has been unfairly prejudiced by the
government’s false and misleading statements in the Indictment and to the public. Given these
unfairly prejudicial public statements by the government and their adverse impact on the jury
pool and potential defense witnesses, Mr. Sittenfeld faces an unusually heavy burden in

realizing the fullness of his rights to prepare a robust defense and to the effective assistance of

3

 
 

Cag

RITTGERS & RITTGERS

Attorneys at Law

{2 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

@: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 4 of 20 PAGEID #: 163

counsel because his counsels’ use of the recordings to discuss his statements and actions in
the complete context of the recordings and other evidence is severely limited by the current

Protective Order,

The Government’s Pretrial Statements to the Public Were Misleading and
Substantially Prejudicial to Mr. Sittenfeld’s Constitutional Rights to a Fair Trial.

 

“Tt is as much the duty of the United States Attorney to refrain from improper methods
calculated to produce a wrongful conviction as it is to use every legitimate means to bring
about a just one.” Berger v. United States, 295 U.S. 78, 88 (1935).

“The United States Attorney is the representative not of an ordinary party to a
controversy, but of a sovereignty whose obligation to govern impartially is as
compelling as its obligation to govern at all, and whose interest, therefore, ina
criminal prosecution is not that it shall win a case, but that justice shall be
done. As such, he is in a peculiar and very definite sense the servant of the law,
the two-fold aim of which is that guilt shall not escape or innocence suffer. He
may prosecute with earnestness and vigor -- indeed, he should do so. But,
while he may strike hard blows, he is not at liberty to strike foul ones. It is as
much his duty to refrain from improper methods calculated to produce a
wrongful conviction as it is to use every legitimate means to bring about a just
one.

Berger at 88 (Emphasis added).

The public, including the future jurors in this case, are entitled to have
confidence in the United States Attorney that he will faithfully observe the obligations
described in Berger. See Berger at 88. “Consequently, improper suggestions,
insinuations, and, especially, assertions of personal knowledge are apt to carry much

weight against the accused, when they should properly carry none.” Jd.

 

 

 
 

 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 5 of 20 PAGEID #: 164

RITTGERS & RITTGERS

Attorneys at Law

12 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

On November 19, 2020 United States Attorney DeVillers voluntarily called a
press conference to announce the Sittenfeld Indictment.! During his half-hour press
conference, DeVillers incorrectly stated on multiple occasions that Mr. Sittenfeld’s Progress
and Growth PAC was a “secret.” DeVillers asked FBI Special Agent in Charge Chris
Hoffman to speak at the press conference. Hoffman inaccurately stated that a person
controlling his own PAC is “against federal law.” DeVillers also characterized the lawfully
organized and publicly filed PAC as a “slush fund,” and he did not correct Hoffman’s claim
that it was against federal law for Mr. Sittenfeld to ask that the donated money go to a PAC
that he controlled. Cincinnati area print, TV, and radio stations, as well as media around Ohio,
like the Cleveland Plain Dealer, and nationally, such as the New York Times, all repeated the
government’s false statements about the Progress and Growth PAC being “secretly
controlled” and functioning as a “slush fund.” See Attached Exhibit.

The truth is that Mr. Sittenfeld’s nonconnected Progress and Growth PAC was
publicly and readily available to the government on the FEC website? starting on February 5,
2018, well before the government initiated its undercover investigation of Mr. Sittenfeld. The
Court can read, as the government should have, the FEC Campaign Guide for Nonconnected
Committees.? This guide explains how nonconnected PACs like Mr. Sittenfeld’s are operated
lawfully. Id.

The Court should hold the government accountable as it should have been aware of

the facts about Mr. Sittenfeld’s PAC and how he could operate it lawfully before it indicted

 

| See https://www.cincinnati.com/story/news/politics/2020/1 1/19/p-g-sittenfeld-cincinnati-city-council-arrest-

fbi/3775193001/

2 https://www.fec.gov/

3 https://www.fec.gov/resources/cms-content/documents/nongui.pdf

5

 
 

 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 6 of 20 PAGEID #: 165

RITTGERS & RITTGERS

Attorneys at Law

12 East Warren Street
Lebanon, Ohio 45036
TEL (613) 932-2415
FAX (513) 934-2201

 

 

him. The government would have learned that Mr. Sittenfeld lawfully controlled the
expenditures to candidates and others by the PAC. The government would have seen that the
undercover agents’ contributions were timely and fully reported to the FEC and transparently
available to the public and the government. By viewing the PAC’s publicly reported
expenditures, the government would have seen that the PAC did not pay any of its funds to
Mr. Sittenfeld personally.

Perhaps the government was aware of all the facts on the FEC website before they
indicted him. The Indictment does not charge Mr. Sittenfeld with any crime arising from the
way he operated his PAC. It does not allege that any of the contributions to the PAC went to
Mr. Sittenfeld personally rather than for authorized expenditures. It does not allege that the
contributions from the undercover agents were not reported as required to the FEC.

It is inexplicable, therefore, why the government made multiple false and misleading
statements that Mr. Sittenfeld operated his PAC unlawfully. DeVillers and Hoffman referred
to Mr. Sittenfeld’s PAC as a “slush fund” to which he was “hiding his connection” and which
he “secretly controlled”. DeVillers and Hoffman added that Mr. Sittenfeld unlawfully
accepted “face-to-face” contributions from the undercover agents that were “hidden.”

The FEC website instructs that to be lawful “no nonauthorized committee shall
include the name of any candidate in its name.” 10 CFR 102.14. The FEC does not request on
Form | or elsewhere the name of the candidate controlling the PAC.

Despite facts available to the government and the public on the FEC website about Mr.
Sittenfeld’s PAC and how it could lawfully operate, the Indictment and the government’s own
public voices have falsely misled the public, including the jury pool. This has created the

false impression that Mr. Sittenfeld unlawfully and secretly hid his connection to his PAC,

6

 
 

 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 7 of 20 PAGEID #: 166

RITTGERS & RITTGERS

Attorneys at Law

42 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

that he received hidden contributions received unlawfully in person, and that he unlawfully

and secretly controlled it as a slush fund for his personal use. None of that is true.

Basic Fairness Demands Amending the Protective Order To Remedy the Substantial
Injustice the Government Has Caused.

At the press conference, DeVillers and Hoffman frequently referred to the Indictment.
The Indictment reads like a press release. It extensively quotes statements by Mr. Sittenfeld
from secretly recorded audio obtained by the FBI. However, numerous quotes of Mr.
Sittenfeld in the Indictment were selectively chosen and unfairly taken out of context in order
to fit the government’s chosen narrative. Some of the quotes are incomplete and quoted only
in part. In some instances, the selected quotes cut off Mr. Sittenfeld mid-sentence, effectively
removing the exculpatory context and meaning of his statement. This selective editing by the
government distorts the meaning of Mr. Sittenfeld’s actual statements and the truth.

Throughout the Indictment, the government claims that Mr. Sittenfeld agreed to help
Project 1 because he had received campaign donations from individuals who might benefit
from Project 1. To further this claim, paragraph 29 of the Indictment states: “Sittenfeld stated
that he would give a nudge on the City side and the Port side to ‘make haste on a development
agreement.”’ This is a half-quote and cuts off Mr. Sittenfeld mid-sentence. The full quote in
the recording is that Mr. Sittenfeld said, “On the City side and frankly on the Port side, I can

give a nudge and say, now that this partnership's in place, let's make haste on a development

 
 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 8 of 20 PAGEID #: 167

RITTGERS & RITTGERS

Attorneys at Law

42 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

agreement, which by the way is in the City's best interest, too.” (Emphasis added). The part
of the sentence the government did not include in the Indictment runs contrary to the
government’s narrative. It shows why Mr. Sittenfeld supports the development of Project 1
when Mr. Sittenfeld explicitly tells the undercover agents that the development is in the best
interest of his constituents, and there is nothing illegal about Mr. Sittenfeld giving a non-
official request to move a project along.

The government cuts off Mr. Sittenfeld mid-sentence in paragraph 20 of the
Indictment. In a similar fashion to other half-quotes used in the Indictment, the part of the
sentence that is not included in the selected quote from paragraph 20 contradicts the
government’s accusation that Mr. Sittenfeld’s support for Project 1 was a quid pro quo. The
Indictment, at paragraph 20, indicates that Mr. Sittenfeld met with UCE-1 and UCE-2 so he
could accept campaign donations and reads, “Sittenfeld went on to state, ‘Jt’s gotta happen, I
mean, I’ve already, in the conversation I’ve already had with my colleagues...” The full
quote in the recording is “Jf’s gotta happen. I mean, I’ve already, in the conversations I’ve
already had with my colleagues, that parcel and what it means for, you know, broader
tourism, that can’t be what it has been historically, if we’re going to energize that part of
downtown.” (Emphasis added). Instead of including the exculpatory portion or the full
sentence, the government entered an ellipsis and removed the part of the sentence that did not
fit its narrative, The end of Mr. Sittenfeld’s sentence explains the true reason why Mr.
Sittenfeld, the Mayor, and the rest of council were supportive of Project 1, which is the
opposite of the government’s accusations in this case.

The government now objects to permitting the defense from freely disclosing the

audio recordings, to individuals who are not a party therein, which give full context for the

8

 
Case: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 9 of 20 PAGEID #: 168

selected partial quotes that it previously disclosed and voluntarily disseminated to the public.
For purposes of this motion, the Court should consider the following quotes of Mr. Sittenfeld
from the recordings that the government chose not to include in the Indictment or subsequent
press conference which counter the narrative it presented unfairly in the Indictment and press

conference.

- “Ifyou had the parcel and that footprint just sitting, growing moss, or whatever, that
would not be good for the city.”

- “I think 435 is just a really strategic piece, for downtown, for a new convention
center, for the hotel situation.”

-  “They’re (Port of Greater Cincinnati Development Authority) there to facilitate, so
you can turn blight into something, turn stuff around, like be a partner, obviously help
facilitate stuff with an MBE.

- I’m just saying, from my vantage point, I want to get a deal (Project 1) done for the
city.”

- “It’s very important, no question about it. It’s important to the City.”

- “We can’t let that parcel of a downtown that’s making a big urban comeback sit and
be what it has been for way too long.”

- “If it’s land that otherwise has a derelict building sitting on it, and getting it back to
productivity, it’s got my support, and I think I could certainly shepherd the votes, too”

- “This is a win for the City.”

The government also claims that Mr. Sittenfeld accepted a campaign donation to make
Project 1 “veto proof” so that Public Official A could not veto Project 1. The obvious
implication of this accusation is that Public Official A would be inclined to veto Project 1.
Paragraph 15 of the indictment reads, “UCE-1 stated that their interest is making Project 1
“veto proof’; Mr. Sittenfeld suggested that he can influence votes better than anyone. Mr.
Sittenfeld stated, “...J can move more votes than any single other person, including [Public
Official A].” The government ignores Mr. Sittenfeld’s explicit statements that Public Official

A would naturally support Project 1 without urging. In the same audio recording and

RITTGERS & RITTGERS 9

Attorneys at Law

12 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 10 of 20 PAGEID #: 169

following the government’s selected quote about needing to “veto proof” Project 1, Mr.
Sittenfeld stated about Public Official A, “he actually genuinely likes development. So, like,
if this project is what it is teed up to be, does [Public Official A] want to be the voice after,
after, 6 years of rah-rah, we gotta, like, keep, you know, keep the investment going? Even if
he, you know, has some beef with [CW] or whatever, like, I, I don’t think he’s going to stand
in the way of a good deal.” (Emphasis added). This shows that Mr. Sittenfeld explicitly told
the undercover agents that there was no need to worry about veto proofing Project 1 because
it was good for the City and Public Official A would not veto it. Mr. Sittenfeld is clear in the
recordings that Public Official A should not be a concern. In addition to the above, Mr.
Sittenfeld tells the undercover FBI agents in the recording that, “/Public Official A] loves
guys like you. You know, like people who choose to invest here. They believe in it. They’re
revitalizing.” This is also not included in the Indictment and contrary to the government’s
accusations and narration which were disclosed to the public through DeVillers’ press
conference.

In the press conference and Indictment, the government also ignores Mr. Sittenfeld’s

stated reasons for agreeing to discuss bonding and zoning requirements for sports gambling

 

facilities within the City should Ohio ever legalize it and inserts its own narration claiming
that the reason Mr. Sittenfeld was willing to discuss bonding and zoning was in exchange for
a promised campaign donation. The audio recordings tell a different story. Mr. Sittenfeld and
the undercover agents discuss the impact gambling facilities can have ona community if they
are numerous and disreputable. Mr. Sittenfeld agrees with the undercover agents that his
constituents would not want a gambling facility on every street corner and in every gas station

and says, “And by the way, I’m not convinced the public at large wants that version of things

RITTGERS & RITTGERS
Attorneys at Law ] 0

12 East Warren Street
Lebanon, Ohio 45036
TEL (613) 932-2115
FAX (513) 934-2201

 

 

 

 
 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 11 of 20 PAGEID #: 170

RITTGERS & RITTGERS

Attorneys at Law

42 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

anyway.” Mr. Sittenfeld agrees with the undercover agent’s comments that gambling facilities
can be regressive and when asked if he would be willing to considering zoning and bonding
for gambling facilities, he specifically says, “The great part of it, though, is honestly, the
public wants that, too.” (Emphasis added). Mr. Sittenfeld says, “my constituents” do not
want gambling facilities “on every corner.” In DeVillers’ press conference and the

Indictment, these quotes and Mr. Sittenfeld’s explicitly stated intent are unfairly omitted.

The Current Protective Order Violates Mr. Sittenfeld’s Constitutionally Guaranteed
Right of Access to Evidence.

The Due Process Clause of the Fifth Amendment states that the government shall not
deprive individuals of life, liberty, or property without due process of law. The right of an
accused in a criminal trial to due process is, in essence, the right to a fair opportunity to
defend against the accusations. Chambers v. Mississippi, 410 U.S. 284, 294 (1972). The
Chambers Court held that to defend against the State’s accusations, a defendant has a right to
present a complete defense.

To avoid violating an accused’s due process rights, the Supreme Court of the United
States has long held prosecutions must comport with prevailing notions of fundamental
fairness. California v. Trombetta, 467 U.S. 479, 485 (1984). In Trombetta, the Court
interpreted this well-established standard of fundamental fairness to require that criminal
defendants be afforded a meaningful opportunity to present a complete defense. Jd. To
safeguard that right, the Court has developed “what might loosely be called the area of

constitutionally guaranteed access to evidence.” Id. (citing U.S. v. Valenzuela-Bernal, 458

1]

 
Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 12 of 20 PAGEID #: 171

U.S. 858, 867 (1982)) (Emphasis added). Maintaining this constitutional privilege is an
essential step in ensuring the integrity of our criminal justice system. Jd.

As part of the government’s investigation, audio recordings were created of phone
calls and in-person conversations between Mr. Sittenfeld and other individuals, including the
government’s undercover agents and witness. Given that the government created these
recordings, it has unfettered access to review and share these recordings with its witnesses in
preparation of its case against Mr. Sittenfeld.

By way of contrast, the government is interpreting the current Protective Order to
require defense counsel to obtain and file an executed non-disclosure from each individual
who listens to any portion of the audio recordings wherein Mr. Sittenfeld is an active
participant every time the recordings are accessed. This stark inequality between the
government and Mr. Sittenfeld’s ability to access the same pieces of evidence is
unconstitutional. See Chambers; Trombetta, Berger. The government’s interpretation of the
Protective Order requires the Defense to ask any nonparty who hears some of the audio, even
in part, to read a six-page Order. That person must then sign an acknowledgement to follow
the Order, which threatens sanctions for failure to comply. This creates a chilling effect for
witnesses who may already be anxious and vacillating about the prospect of speaking to or
helping the Defense Team. The audio recordings wherein Mr. Sittenfeld is a party have
already been widely quoted by the government. Under the current language of the Protection
Order and the government’s interpretation of the Order, the government is not held to the

same strict compliance and threat of sanctions as Mr. Sittenfeld, his Defense Team, and any

 

potential witness.

RITTGERS & RITTGERS
Attorneys at Law 1 2

412 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 13 of 20 PAGEID #: 172

RITTGERS & RITTGERS

Attorneys at Law

42 East Warren Street
Lebanon, Ohio 45036
TEL (613) 932-2115
FAX (513) 934-2201

 

 

Accordingly, the current Protective Order requirements related to audio recordings
wherein Mr. Sittenfeld is a participant is substantially prejudicial and must be modified

pursuant to Montgomery and the Due Process Clause of the Fifth Amendment,

Mr. Sittenfeld’s Need for Equal and Full Access to the Audio Recordings Outweighs
Existing Privacy Concerns

 

“The court may modify a protective order upon a showing of good cause, with the
burden resting on the defendant to demonstrate why his need for the materials outweighs
existing privacy concerns.” United States v. Lawson, No. CRIM.A. 08-21-KSF, 2009 WL
2136818, at *1 (E.D. Ky. July 16, 2009) (citing In Re Air Crash Disaster, 130 F.R.D. 634,
638 (E.D. Mich. 1989)).

During the press conference on November 19, 2020, DeVillers disclosed the
cooperating witness identified as “CW-1” in the indictment as Chinedum Ndukwe. Thus,
there can be no reasonable argument by the government that Mr. Sittenfeld’s requested
amendment to the Protective Over for recordings in which he is a party infringes upon the
privacy concerns of Mr. Ndukwe.

Moreover, the government’s disclosure of Mr. Ndukwe as a cooperating witness has,
understandably, given potential witnesses who previously dealt with Mr. Ndukwe pause about
assisting in the preparation of Mr. Sittenfeld’s defense. Counsel must be able to effectively

use the recordings at issue to overcome this reluctance unfairly created by the government.

13

 
Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 14 of 20 PAGEID #: 173

Mr, Sittenfeld has Established that Substantial Prejudice Exists: Therefore, He Has
Shown “Good Cause Exists” To Amend the Protective Order.

In Pansy v. Borough of Stroudsburg, 23 F.3d 772, 785 (3d Cir.1994), the Third Circuit
specified a list of non-exhaustive factors a court should consider in determining whether

“good cause” exists for issuance of a protective order. 23 F.3d at 787-790. Those factors are:

1) whether disclosure will violate any privacy interests;

2) whether the information is being sought for a legitimate purpose or for an improper
purpose;

3) whether disclosure of the information will cause a party embarrassment;

4) whether confidentiality is being sought over information important to public health
and safety;

5) whether the sharing of information among litigants will promote fairness and
efficiency;

6) whether a party benefitting from the order of confidentiality is a public entity or
official; and
7) whether the case involves issues important to the public.

“The Pansy factors are applicable to the determination of good cause pursuant to Rule
16(d)(1). See United States v. White, 2004 U.S. Dist. LEXIS 21342, at *13 (E.D.Pa. Sept. 22,
2004) (stating that “Pansy, although involving civil proceedings, is applicable to the present
issue”),” United States v. Luchko, No, CRIM.A.06-319, 2006 WL 3060985, at *3 (E.D. Pa.
Oct. 27, 2006). Those factors would accordingly help determine whether good cause exists to
amend a protection order.

Mr. Sittenfeld’s request to amend the Protective Order is reasonable and limited in |
scope. It will not violate any privacy interests. It is being sought for the legitimate purpose of
protecting his constitutional rights to prepare for trial and to the effective assistance of

counsel. It also ensures due process of law. No party will be embarrassed by the disclosure of

the audio files. There are no confidentiality claims at issue. The amendment promotes fairness

RITTGERS & RITTGERS
Attorneys at Law 14

12 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 15 of 20 PAGEID #: 174

RITTGERS & RITTGERS

Attorneys at Law

12 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115

FAX (513) 934-2201

 

 

and efficiency by removing the unconstitutional and inequitable restrictions placed on Mr.
Sittenfeld’s access to the evidence.

Upholding the foundational rights of our criminal justice system and Constitution are
important to the public’s confidence in our judicial system. Accordingly, all the Pansy factors

weigh in favor of granting Mr. Sittenfeld’s request to amend the Protective Order.

CONCLUSION

The misstatements of fact and law in the press conference and the selective quotes
taken out of context in the Indictment have been disseminated widely and frequently
throughout the press and have deprived Mr. Sittenfeld of his presumption of innocence.

Now, the government objects to permitting defense counsel from the unfettered use of
the audio recordings with potential witnesses, experts, and consultants without complying
with strict Tier 2 designation language which should be reserved for highly sensitive material.

Mr. Sittenfeld’s right to an untainted jury pool and the cooperation of potential
defense witnesses have been unfairly prejudiced by the government’s false and misleading
statements in the Indictment and to the public in this case. Given these unfairly prejudicial
public statements by the government and their adverse impact on the jury pool and potential
defense witnesses, Mr. Sittenfeld faces an unusually heavy burden in realizing the fullness of
his rights to prepare a robust defense and to the effective assistance of counsel because his
counsels’ use of the recordings to discuss his statements and actions in the complete context
of the recordings and other evidence is so severely limited by the current Protective Order.

Defense counsel originally agreed to the Protective Order and language prior to

knowing what the government would designate as Tier 2.

15

 
Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 16 of 20 PAGEID #: 175

For the reasons stated above, Mr. Sittenfeld respectfully requests that the Court (1)
amend paragraph 8 of the Protective Order; and (2) take judicial notice of the facts publicly
available to the government on the FEC website* about Mr. Sittenfeld’s nonconnected

Progress and Growth PAC? and the public comments of United States Attorney DeVillers at

the November 19, 2020 press conference.°

Paragraph 8 currently says:

Tier 2 Discovery Materials shall not be further disseminated by any
member of the Defense Team to any individuals, organizations, or other
entities. This includes, but is not limited to, a prohibition against
dissemination of any Tier 2 Discovery Materials to witnesses or potential
witnesses, except that members of the Defense Team may allow a witness or
potential witness who was a party to the communication described, recorded,
or otherwise identified in particular Tier 2 Discovery Materials, to see, hear,
and discuss those specific Tier 2 Discovery Materials during investigation for
and preparation of the defense, provided that the witness or potential witness
agrees in writing not to further disseminate those materials consistent with the
terms of the Protective Order.

Mr. Sittenfeld requests that Paragraph 8 be amended to include the following two
sentences, “The Defense Team may freely disclose any audio recording, or portion of any

audio recording, wherein Mr. Sittenfeld is a party, without restriction, for the purpose of

defending Mr. Sittenfeld, The Defense Team is authorized to disclose, in whole or in part, any

 

4 https://www.fec.gov/

5 https:/Awww.fec.gov/data/committee/C00668640

6 See https://www.cincinnati.com/story/news/politics/2020/1 1/19/p-g-sitten feld-cincinnati-city-council-arrest-
fbi/3775193001/

RITTGERS & RITTGERS
Attorneys at Law ] 6

412 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
 

Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 17 of 20 PAGEID #: 176

RITTGERS & RITTGERS

Attorneys at Law

12 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

audio recording wherein Mr. Sittenfeld is a party, without complying with the obligations set
forth in the Protection Order for Tier 2 Discovery.”

Mr. Sittenfeld does not currently challenge the designation or requirements placed on
Defense Counsel for the disclosure of agent reports and other discovery as Tier 2 Discovery
Materials. |

Mr. Sittenfeld’s requested amendment satisfies the goals of the Protective Order.
Further, there are unique circumstances as to why Mr. Sittenfeld’s request for reasonable
access to the communications is especially vital and the Protective Order should be amended

as he requests.

Respectfully submitted,

‘Sf Charles M, kitttgers
Charles M. Rittgers
Charles H. Rittgers
Rittgers & Rittgers
12 East Warren Street
Lebanon, OH 45036
(513) 932-2115
charlie@rittgers.com

Counsel for the Defendant

Date: January 13, 2021

17

 
Cag e: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 18 of 20 PAGEID #: 177

Attached Exhibit in Support of Defendant PG Sittenfeld’s Motion for
Amendment of Protective Order Regarding Discovery

 

 

Agency Quote
WLWT — Channel 57 "He met in secret on numerous occasions, alone,

received the checks personally to his hand. He didn't
send a middleman," said Chris Hoffman, Special
Agent in Charge for the FBI.

"This went into a political slush fund, a PAC," stated
David DeVillers, the U. S. Attorney. The FBI
described it as a secret account.

 

Fox 19 Now® Specifically, Sittenfeld is accused of taking $40,000 in
bribes that went into a political action committee (PAC) that
he secretly controlled, prosecutors wrote in his indictment.

 

 

9

Cincinnati.com An indictment unsealed shortly after his arrest accused him

of orchestrating a scheme to funnel money from developers

 

 

 

 

 

7 https://www.wlwt.com/article/pg-sittenfeld-temporarily-stepping-aside-from-city-council-as-he-faces-
federal-charges/3489 1996#

8 https://Awww.fox 19.com/2020/ 12/09/judge-signs-off-pg-sittenfelds-suspension-cincinnati-city-council/
RITTGERS & RITTGERS 18

Attorneys at Law

42 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 19 of 20 PAGEID #: 178

 

into a political action committee (PAC) that prosecutors say
he secretly controlled. The developers were actually
undercover FBI agents, according to the indictment, who
handed Sittenfeld checks totaling $40,000 on three different
occasions in 2018 and 2019.

 

New York Times!® Prosecutors said Mr. Sittenfeld had accepted six checks
totaling $40,000 from federal agents posing as real estate
investors and had stashed the money in a political action
committee that he secretly controlled.

 

WVXU — NPR!! "The other part of the scheme was to hide the proceeds —
to hide the income coming in to go to the benefit of Mr.
Sittenfeld via his political career," DeVillers said.

 

WKRC - Local 12!” The payments allegedly went to a PAC controlled by
Sittenfeld, which is also illegal.

 

Cleveland.com)?

“He was trying to hide the source of that money and what
the activity was, but we at the FBI are here to shine the light

on those activities,” he said.

The complaint says Sittenfeld solicited and accepted
$40,000 donations, made to a political action committee
supporting his bid for mayor.

 

Citybeat.com' But there are key differences in the cases against the two

elected officials. Pastor is accused of personally enriching
himself through $55,000 in bribes.

 

 

 

 

 

9 https://www.cincinnati.com/story/news/2020/12/23/attorneys-p-g-sittenfelds-conduct-was-not-
crime/4023919001/

' https://www.nytimes.com/2020/11/19/us/politics/cincinnati-city-council-bribes.htm]
1 https://www.wvxu.org/post/fbi-cincinnati-council-member-pg-sittenfeld-accepted-40k-bribes#stream/0

? https://local12.com/news/local/report-pg-sittenfeld-latest-cincinnati-city-council-arrested-for-
corruption#:~:text=CINCINNA T1%20(WKRC)%20%2D%20CincinnatiNe20City attempted%20extortion%20du
ring%20his%20arraignment

8 https://www.cleveland.com/open/2020/1 1/cincinnati-city-councilman-pg-sittenfeld-arrested-on-federal-
charges.html

4 https://Awww.citybeat.com/news/blog/2 1 146568/city-councilman-pe-sittenfeld-charged-with-
corruption-roiling-cincinnati

RITTGERS & RITTGERS
Attorneys at Law 1 9

412 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
Cage: 1:20-cr-00142-DRC Doc #: 26 Filed: 01/13/21 Page: 20 of 20 PAGEID #: 179

 

Meanwhile, investigators say Sittenfeld arranged what
amounted to campaign donations — though he
circumvented election law by directing those payments to a
Political Action Committee which he secretly controlled.

 

 

 

 

RITTGERS & RITTGERS
Attorneys at Law 20

12 East Warren Street
Lebanon, Ohio 45036
TEL (513) 932-2115
FAX (513) 934-2201

 

 

 

 
